[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-1272

                        UNITED STATES,

                          Appellee,

                              v.

                       ANTHONY EL ZEIN,

                    Defendant, Appellant.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]

                            Before

                   Torruella, Chief Judge,
             Selya and Boudin, Circuit Judges.

   Colleen E. Carafotes on brief for appellant.
   Donald K. Stern, United States Attorney, and John M. Griffin,
Assistant U.S. Attorney, on brief for appellee.

July 20, 1999

          Per Curiam.  Upon careful review of the briefs and
record, it appears that only one of defendant's several issues
was raised below or preserved for appeal.  As to that issue
concerning a downward departure, the district court's decision,
fairly read, was discretionary, and we lack jurisdiction to
review such a decision.  See United States v. Santos, 131 F.3d
16, 21 (1st Cir. 1997).  In any event, the fact that
defendant's money laundering was not related to drug
trafficking or organized crime did not take it outside the
heartland of money laundering offenses subject to U.S.S.G. 
2S1.1.  See United States v. Piero, 32 F.3d 611, 619-21 (1st
Cir. 1994).
          The rest of defendant's issues were not raised before
the district court and so were waived for appeal.  See United
States v. LiCausi, 167 F.3d 36, 44-45 (1st Cir. 1999). 
Nonetheless, we have reviewed those issues to the extent
possible on the existing record, and we have found no plain
error that would lead us to disturb any part of the judgment. 
See United States v. Olano, 507 U.S. 725, 733-34 (1993).
          Affirmed.  See 1st Cir. Loc. R. 27.1.